DETAILED ACTION
This is a first action on the merits. Claims 1-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification (e.g. [0021], [0029-30]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 6, 7, 8, 10, 14, and 17-19 are objected to because of the following informalities:
Claim 6: Examiner suggests rewording the claim so that the driver’s behavior is not required, for example: “The vehicular control system of claim 1, wherein, while the vehicle control is operating to at least semi-autonomously control the vehicle to drive the vehicle along the learned route, and responsive to determination by the vehicle control of a deviation from learned features along the learned route, the at least semi-autonomous control of the vehicle is replaced by handing over control of the vehicle to the driver.”
Claim 7, line 3: “responsive to determination” should read “responsive to the determination”;
Claim 8, line 1-2: “responsive to determination” should read “responsive to a determination”;
Claim 10, line 2: “determining a pedestrian present” should say “determining a pedestrian is present”;
Claim 14, line 3-4: “the free ride driving comprise” should read “the free ride driving segments comprise”;
Claim 17: Examiner suggests rewording the claim so that the driver’s behavior is not required, for example: “The vehicular control system of claim 16, wherein, while the vehicle control is operating to at least semi-autonomously control the vehicle to drive the vehicle along the learned route, and responsive to determination by the vehicle control of a deviation from learned features along the learned route, the at least semi-autonomous control of the vehicle is replaced by handing over control of the vehicle to the driver.”
Claim 18, lines 3-4: “the free ride driving comprise” should read “the free ride driving segments comprise”;
Claim 19, lines 7, 9, and 10: “image data” should read “the image data”; and
Claim 19, line 15: “a vehicle” should read “[[a]] the vehicle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 16-18, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2161.01, section I states:
“[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail ... In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” (emphasis in original).
Regarding claims 2, 16, and 20, the claims recite “wherein the vehicle control increases the confidence level of the learned route by predicting driver behavior for an upcoming 12 35377739.1segment of the route and comparing the prediction to actual driver behavior of the driver during driving by the driver of the vehicle along the segment of the route”. This functionality is not disclosed anywhere in Applicant’s specification. 
At best, [0015] discloses “The system may predict the near future (time wise) or near path (way wise) time segment or way segment (a segment may have 2.5 meters or a quarter second) ahead of it and may rate a segment later how strong the prediction of the human driven segment complied with the prediction.” However, this differs from the claim language because it seems to predict a segment (with respect to either distance or time) whereas the claim recites predicting driver behavior for the upcoming segment. Nowhere in the disclosure does Applicant explain how the claimed function is achieved, i.e. how driver behavior for the upcoming segment is predicted. 
Additionally, the remainder of the above excerpt indicates that there is an assessment of how well the prediction complies with the prediction, which does not make sense in general and certainly does not disclose that the prediction is compared to the actual driver behavior. It is not enough that one skilled in the art could theoretically write a program to achieve this claimed function; rather the specification itself must explain how the inventors have achieved the claimed function.
Since the disclosure does not describe how the driver behavior is predicted or how it is compared to actual driving behavior, it cannot be concluded that Applicant had possession of this limitation.
Claims 2-5, 17-18, and 21-23 are rejected for the same reason by their dependence on claims 2, 16, and 20, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0135621 A1) in view of Oba (US 2018/0178766 A1) and Murphy et al. (US 2010/0152967 A1).
Regarding claim 1, Lee teaches a vehicular control system, the vehicular control system comprising: 
a vehicle control comprising circuitry and associated software ([0114]), wherein the vehicle control is operable to control driving of a vehicle equipped with the vehicular control system ([0084]: supports autonomous driving); 
an acceleration sensor disposed at the vehicle ([0061]: acceleration sensor); 
a camera ([0061]: camera module) […]; 
wherein the circuitry of the vehicle control comprises an image processor for processing image data captured by the camera ([0061]: sensor information collection processor 120 “collects image information”; and/or [0064]: model training processor 130 “determines the various driving situations…by analyzing the sensor information, for example, the surrounding image information”); 
wherein image data captured by the camera while the vehicle is driven along a route by a driver of the vehicle ([0057]: “includes a situation in which the driver is actually driving the vehicle on a road”) is processed at the image processor ([0061]: sensor information collection processor 120 “collects image information”; and/or [0064]: model training processor 130 “determines the various driving situations…by analyzing the sensor information, for example, the surrounding image information”) to detect traffic viewed by the camera while the vehicle is driven along the route by the driver of the vehicle ([0058] indicates that traffic is detected, e.g. “a traffic signal change, and a traffic congestion”); 
wherein image data captured by the camera while the vehicle is driven along the route by the driver of the vehicle ([0057]: “includes a situation in which the driver is actually driving the vehicle on a road”) is processed at the image processor  ([0061]: sensor information collection processor 120 “collects image information”; and/or [0064]: model training processor 130 “determines the various driving situations…by analyzing the sensor information, for example, the surrounding image information”) to detect road topography of a road currently traveled by the vehicle while the vehicle is driven along the route by the driver of the vehicle ([0058]: “road curvature,…a rumble strip area,…”); 
wherein the vehicle control, responsive at least in part to (i) detecting traffic while the vehicle is driven along the route by the driver of the vehicle, (ii) detecting road topography while the vehicle is driven along the route by the driver of the vehicle, and (iii) determining acceleration of the vehicle via the acceleration sensor while the vehicle is driven along the route by the driver of the vehicle, learns the route driven by the driver of the vehicle during multiple repetitive drives of the route by the driver of the vehicle ([0062]: “model training processor 130 trains the autonomous driving model in consideration of all of the collected driver information and sensor information”, emphasis added; [0070]: “establish the autonomous driving model for each road driving route”); 
[…]; and 
wherein, responsive to [determining that the autonomous driving model is appropriate], the vehicle control is operable to at least semi-autonomously control the vehicle to drive the vehicle along the learned route ([0092]: “when the model determination processor 631 determines that the autonomous driving model is appropriate, the model determination processor 631 determines to process the received command to perform autonomous driving”).  
Lee is silent regarding where the camera is located and thus does not teach that the camera is “disposed at an in-cabin side of a windshield of the vehicle and viewing forward of the vehicle through the windshield, the camera capturing image data”. However, Oba teaches a vehicle with a camera disposed at an in-cabin side of a windshield of the vehicle and viewing forward of the vehicle through the windshield, the camera capturing image data ([0023-25]: imaging unit 21 includes one to three cameras housed in a common housing fixed to the inner side of the windshield; [0049]: environment in front of the vehicle is imaged by the imaging unit 21”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee such that the camera module is disposed at an in-cabin side of a windshield of the vehicle and viewing forward of the vehicle through the windshield, the camera capturing image data as taught by Oba since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, specifically, a vehicle with a camera in the designated position and with the designated field of view.
Additionally, while Lee does teach determining that the autonomous driving model is “appropriate”, Lee does not teach “wherein, during the multiple repetitive drives of the route by the vehicle to learn the route, a confidence level for the learned route is increased” or that at least semi-autonomous driving occurs responsive to “the confidence level of the learned route exceeding a threshold value”. However, Murphy teaches that “The learned vehicle paths may include a confidence level indication the number of time that each vehicle path has been traveled, such that a higher confidence level is indicative of a frequently traveled path and may be considered a lane of the roadway” ([0017]). Murphy also teaches that this confidence may be compared to a confidence threshold to determine whether the path is learned well enough to issue lane departure alerts (claim 13). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s determination that an autonomous driving model is “appropriate” for autonomous driving by generating a confidence for the route model over multiple drives of the route and comparing that confidence to a threshold as taught by Murphy in order to objectively assess whether the learned information can be trusted for future driving decisions (Murphy [0026]).
Regarding claims 6, modified Lee teaches the vehicular control system of claim 1, but Lee, as modified, does not teach “wherein, while the vehicle control is operating to at least semi-autonomously control the vehicle to drive the vehicle along the learned route, and responsive to determination by the vehicle control of a deviation from learned features along the learned route, the at least semi-autonomous control of the vehicle is replaced by the driver of the vehicle taking over driving of the vehicle”. However, Oba also teaches this limitation ([0052], [0062], Fig. 3, steps ST4-ST6: determine an abnormality; ST9: determine if a driver intervenes; and [0073]: if driver intervenes, the vehicle switches to manual drive; also, ST13-ST14: if driver intervenes in braking sequence and autonomous driving cannot be continued, shift to manual driving).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by shifting to manual control in the event of a deviation/abnormality as taught by Oba in order to return control back to a human when the situation is beyond the vehicle’s training thereby improving safety.
Regarding claim 7, modified Lee teaches the vehicular control system of claim 6, but Lee, as modified, does not teach that, while the vehicle control is at least semi-autonomously controlling the vehicle to drive the vehicle along the learned route, and responsive to determination of a deviation from the learned features along the learned route, the vehicle control “generates an alert to have the driver of the vehicle take over driving of the vehicle”. However, Oba also teaches this limitation (Oba Fig. 3, ST8: output a warning indicating that a braking sequence will start).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to output an alert to have the driver take over driving of the vehicle as taught by Oba in order to notify the driver that autonomous driving will end and enhanve the driver’s understanding of the vehicle’s behavior.
Regarding claim 8, modified Lee teaches the vehicular control system of claim 7, but Lee, as modified, does not teach that the vehicle control, responsive to determination that the driver of the vehicle has not taken over driving of the vehicle after the alert is generated, “controls driving of the vehicle to slow or stop the vehicle”. However, Oba also teaches this limitation (step ST10, [0056]: if the driver does not intervene, continue braking sequence to slow or stop the vehicle).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by slowing or stopping the vehicle if there is a deviation and the driver does not take over in response to an alert as taught by Oba in order to safely discontinue movement of the vehicle while in a situation that the vehicle is not trained to handle.
Regarding claim 9, modified Lee teaches the vehicular control system of claim 6, but Lee, as modified, does not teach that the vehicle control “determines a deviation from the learned features along the learned route via processing of data captured by one or more sensors of the vehicle, the sensors comprising the camera”.  However, Oba also teaches this limitation (ST5, [0049]: recognizes predetermined external stimulation information in the surrounding environment in front of the vehicle, e.g. a pedestrian in front of the vehicle). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by determining a deviation from learned features via processing of data captured by the camera as taught by Oba since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, specifically, using the camera to recognize the current environment of the vehicle.
Regarding claim 10, modified Lee teaches the vehicular control system of claim 9, and Lee, as modified, also teaches that the vehicle control determines a deviation by determining a pedestrian present along the learned route (Oba [0049]: a pedestrian in front of the vehicle, cited and incorporated in the rejection of claim 9).  
Regarding claim 11, modified Lee teaches the vehicular control system of claim 1, and Lee also teaches that the vehicle control semi- autonomously controls the vehicle to drive the vehicle along the learned route responsive to a user input when the vehicle is at a location along the learned route ([0103]: “in response to a driver entering an autonomous driving command…[which] includes a command to switch to an autonomous driving mode”).  
Regarding claim 19, Lee teaches a method for vehicular control, the method comprising: 
equipping a vehicle with a vehicular control system comprising a vehicle control comprising circuitry and associated software ([0114]), an acceleration sensor disposed at the vehicle ([0061]: acceleration sensor), and a camera ([0061]: camera module) […], wherein the circuitry of the vehicle control comprises an image processor for processing image data captured by the camera ([0061]: sensor information collection processor 120 “collects image information”; and/or [0064]: model training processor 130 “determines the various driving situations…by analyzing the sensor information, for example, the surrounding image information”); 
capturing image data ([0061]: sensor information collection processor 120 “collects image information”) by the camera while the vehicle is driven along a route by a driver of the vehicle ([0057]: “includes a situation in which the driver is actually driving the vehicle on a road”);
providing image data captured by the camera to the vehicle control ([0064]: model training processor 130 “determines the various driving situations…by analyzing the sensor information, for example, the surrounding image information”); 
processing, via the image processor of the vehicle control, image data captured by the camera and provided to the vehicle control ([0061]: sensor information collection processor 120 “collects image information”; and/or [0064]: model training processor 130 “determines the various driving situations…by analyzing the sensor information, for example, the surrounding image information”); 
detecting, by the vehicle control, based on processing the provided image data captured by the camera, traffic along the route driven by the driver of the vehicle ([0058] indicates that traffic is detected, e.g. “a traffic signal change, and a traffic congestion”); 16 
35377739.1detecting, by the vehicle control, and based on processing the image data from the camera, road topography of a road currently traveled by a vehicle while the vehicle is driven along the route by the driver of the vehicle ([0058]: “road curvature,…a rumble strip area,…”); 
determining, by the vehicle control, acceleration of the vehicle while the vehicle is driven along the route by the driver of the vehicle via the acceleration sensor ([0061]: “acceleration information capture through…an acceleration sensor”); 
learning, by the vehicle control, the route driven by the driver of the vehicle during multiple repetitive drives of the route by the driver of the vehicle ([0070]: “establish the autonomous driving model for each road driving route”), based on (i) the detected traffic along the route, (ii) the detected road topography along the route and (iii) the determined acceleration of the vehicle along the route ([0062]: “model training processor 130 trains the autonomous driving model in consideration of all of the collected driver information and sensor information”, emphasis added); 
[…]; and 
when the [autonomous driving model is appropriate], at least semi-autonomously controlling, by the vehicle control, the vehicle to drive the vehicle along the learned route ([0092]: “when the model determination processor 631 determines that the autonomous driving model is appropriate, the model determination processor 631 determines to process the received command to perform autonomous driving”).  
Lee is silent regarding where the camera is located and thus does not teach that the camera is “disposed at an in-cabin side of a windshield of the vehicle and viewing forward of the vehicle through the windshield, the camera capturing image data”. However, Oba teaches a vehicle with a camera disposed at an in-cabin side of a windshield of the vehicle and viewing forward of the vehicle through the windshield, the camera capturing image data ([0023-25]: imaging unit 21 includes one to three cameras housed in a common housing fixed to the inner side of the windshield; [0049]: environment in front of the vehicle is imaged by the imaging unit 21”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee such that the camera module is disposed at an in-cabin side of a windshield of the vehicle and viewing forward of the vehicle through the windshield, the camera capturing image data as taught by Oba since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, specifically, a vehicle with a camera in the designated position and with the designated field of view.
Additionally, while Lee does teach determining that the autonomous driving model is “appropriate”, Lee does not teach “increasing, by the vehicle control, a confidence level for the learned route based on the multiple repetitive drives of the route by the driver” or that at least semi-autonomous driving occurs “when the confidence level exceeds a threshold level”. However, Murphy teaches that “The learned vehicle paths may include a confidence level indication the number of time that each vehicle path has been traveled, such that a higher confidence level is indicative of a frequently traveled path and may be considered a lane of the roadway” ([0017]). Murphy also teaches that this confidence may be compared to a confidence threshold to determine whether the path is learned well enough to issue lane departure alerts (claim 13). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s determination that an autonomous driving model is “appropriate” for autonomous driving by generating a confidence for the route model over multiple drives of the route and comparing that confidence to a threshold as taught by Murphy in order to objectively assess whether the learned information can be trusted for future driving decisions (Murphy [0026]).

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0135621 A1) in view of Oba (US 2018/0178766 A1), Murphy et al. (US 2010/0152967 A1), and Nagy et al. (US 2017/0371334 A1).
Regarding claims 12-13, modified Lee teaches the vehicular control system of claim 11, but Lee, as modified, does not teach that the vehicle control “provides an alert to the driver of the vehicle as the vehicle approaches an end of the learned route” (claim 12) or that “the alert comprises a countdown as the vehicle approaches the end of the learned route” (claim 13). However, Nagy teaches these limitations (Figs. 2A-D and 4A-N; [0040-41], [0045]: mode indicator 52 displays solid letter A to indicate that the vehicle is in autonomus mode and a descriptor 54 to show the duration remaining until reaching the point where the driver will need to regain control; alert comprises a circular progress bar which updates based on remaining distance and a descriptor with a numeric visual; [0029]: duration may be based on route and reflect distance or time).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to alert the driver of a countdown to when the autonomous travel will end based on the route as taught by Nagy in order for the driver to prepared to regain control (Nagy [0041]).

Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0135621 A1) in view of Oba (US 2018/0178766 A1), Murphy et al. (US 2010/0152967 A1), and Hoch (US 2015/0168157 A1).
Regarding claims 14-15, modified Lee teaches the vehicular control system of claim 1, but Lee, as modified, does not teach that the vehicle control, when learning the route driven by the vehicle during multiple repetitive drives of the route by the vehicle, “filters free ride driving segments from interfered driving segments, and wherein the free ride driving comprise segments driven along the route where no vehicles or pedestrians are present in front of the vehicle during the drive, and wherein interfered driving segments comprise segments driven along the route where a vehicle or pedestrian is present” (claim 14) or that the vehicle control “places higher weighting on learned road lane features of free ride segments” (claim 15). 
However, Hoch teaches a method for producing a driver model for application during automated driving of the vehicle ([0080]) in which during a vehicle’s journey, behaviors observed during various contexts are learned and stored with the contexts as parameter sets ([0074], [0070-71]). The process of determining these parameters comprises dividing a route into sections and determining a current driving “state” for each section including “traffic” and “unimpeded” travel types ([0087]) where the “traffic” state describes a section of the route on which the vehicle is impeded by other vehicles (i.e. presence of vehicles in front of the vehicle) and “unimpeded” describes a section of the route one which the vehicle can travel essentially unimpeded by other vehicles (i.e. absence of vehicles in front of the vehicle) ([0042-45]). Then, before or during a journey, the learned guidance behavior is respectively used for the journey context applicable on future route sections ([0075]). That is, behaviors for a previously driven route are segregated/filtered based on context parameters (including section type) and used/weighted for determining guidance during a subsequent journey subject to the same context(s) ([0071]). This includes the situation where behaviors learned during unimpeded travel (“free ride segments”) are selected (i.e. given a higher weight compared to behaviors learned during impeded travel) for determining guidance on a subsequent unimpeded travel section. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to weight the data that has been filtered based on applicable context, including the context of whether the host vehicle is impeded or unimpeded by a forward vehicle, as taught by Hoch in order to efficiently and accurately adapt longitudinal guidance or a model for automated driving to actual conditions of the vehicle by taking into account the type of the respective section of the route (Hoch [0019], [0026], [0027], [0080-82]) thereby improving operations such as the automated control of the drive train (Hoch [0079]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662